DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Langen (US 2018/0086019 A1) in view of Spatafora (US 2004/0168408 A1).
Regarding claim 1, Langen teaches a method for forming pre-glued case blanks (Fig 2A, #1000(6)) from flat blanks (Fig 2A, #1000(1)), comprising:
(a) providing an unfolded blank (Fig 2A, #1000(1)), wherein the unfolded blank includes 
(i) a first panel (Fig 1, #D), wherein the first panel includes a middle portion (#D), a top flap (#N) hingeably connected to the middle portion and a bottom flap (#F) hingeably connected to the middle portion (See Fig 1 illustrating the top and bottom flaps are hingeably connected to the middle portion);
(ii) a second panel (Fig 1, #C), wherein the second panel includes a middle portion (#C), a top flap (#M) hingeably connected to the middle portion and a bottom flap (#G) hingeably connected to the middle portion (See Fig 1 illustrating the top and bottom flaps are hingeably connected to the middle portion);
(iii) a third panel (Fig 1, #B), wherein the third panel includes a middle portion (#B), a top flap (#L) hingeably connected to the middle portion and a bottom flap (#H) hingeably connected to the middle portion (See Fig 1 illustrating the top and bottom flaps are hingeably connected to the middle portion); and
(iv) a fourth panel (Fig 1, #A), wherein the fourth panel includes a middle portion (#A), a top flap (#K) hingeably connected to the middle portion, and a bottom flap (#J) hingeably connected to the middle portion (See Fig 1 illustrating the top and bottom flaps are hingeably connected to the middle portion); 
(b) applying adhesive (Fig 1, #1005. See further ¶ [0115] & [0157]) to the blank (See Fig 1, #1005); and
(c) folding the first and fourth panels 180° inward toward one another (See Figs 7 & 11 illustrating that the first and fourth panels {#D/#A} are folded inwards) such that the adhesive on the blank adheres the first and fourth panels to one another (See ¶ [0106]), and such that the first and fourth panels lie flat against the second and third panels thereby forming a flat pre-glued knock-down case blank (See Fig 2A, #1000(6) illustrating a formed pre-glued knock-down case blank which is illustrating in an opened-rectangular tube shape. ¶ [0107] describes that the rectangular shaped tube {#1000(6)} may be folded into a fully-formed container illustrated in Fig 2A, #1000(10). However, taking the pre-glued knock-down case blank off the mandrel and stacking the blank results in a flat knocked-down case blank wherein the first and fourth panels lie flat against the second and third panels respectively).
However, Langen does not specifically teach that the fourth panel has a tab formed on the outer edge thereof, or applying a material that includes thermoplastic adhesive to the tab.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have modified Langen to have the tab (#E) attached to panel #A of Langen and to apply adhesive to the case blank tab as opposed to the fourth panel (as shown in Fig 1, #1005 of Langen), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Further, such a modification would not change the function or operation of the apparatus of Langen outside of what one of ordinary skill in the art would find routine, and would only require minimal modifications to the structure of the box blank.
Note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. See also, MPEP § 2144.04, which states: In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).
It is deemed that Langen teaches the above claim limitations with regards to forming a flat pre-glued knock-down case blank. However, Spatafora is provided below to teach how the blank as taught by Langen (Fig 2A, #1000(6)) may be folded and stacked.
	Spatafora teaches providing a stack of pre-glued knock-down case blanks (Fig 2, #3 illustrating a stack of flat rectangular blanks. See further ¶ [0017]) which are then erected into a formed case (see Figs 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Langen to incorporate the teachings of Spatafora to include forming the rectangular tube of Langen (Fig 2A, #1000(6)) into a flat configuration wherein the first and fourth panels lie flat against the second and third panels with the motivation of providing a method wherein the blank (Langen, Fig 2A, #1000(1)) can formed into a tubular shape and stacked for later processing, as taught by Spatafora (see abstract & ¶’s [0003]-[0004] & [0007] – [0008]). This provides the operator flexibility as to when the cases need to be erected, which may be at a different time or in a different location – as recognized by Spatafora in ¶ [0004].

Regarding claim 2, Langen further teaches using a blank (See Figs 1 & 2A illustrating a flat blank) wherein the first and third panels have the same width (See Fig 1 illustrating the first and third panels {#D/#B} have the same width)  and wherein the second and fourth panels have the same width (See Fig 1 illustrating the second and fourth panels {#C/#A} have the same width) and wherein the width of the second and fourth panels is either greater than the width of the first and third panels, less than the width of the first and third panels, or the same as the width of the first and third panels (See Fig 1 illustrating the second and fourth panels have a width smaller than the width of the first and third panels).

Regarding claim 3, Langen further teaches using a forming device (#100) to fold the panels (See Fig 3), wherein the forming device includes a first mechanically operated arm (#166); and a second mechanically operated arm (#120/#130/#183), wherein the first arm contacts the first panel, and wherein the second arm contacts the fourth panel (See Figs 3 & 5, #169 illustrating a rotational drive motor for driving the first arm. See further ¶ [0133] - [0135]. See Fig 9, #180 illustrating a pneumatic cylinder for driving the second arm. See further ¶ [0144] - [0145]).

Regarding claim 4, Langen further teaches wherein the forming device further comprises a first support (Fig 3, #140) upon which a second support (#156) is mounted (See Fig 3 illustrating that the second support is mounted on the first support), and wherein the first mechanically operated arm and a second mechanically operated arm (#120/#130/#183) are both rotatably mounted on the second support (See Fig 3 illustrating that the first mechanical arm is mounted on the second support. See ¶ [0135] describing that the art is rotatably mounted. See Fig 8 illustrating that the second arm is mounted on the second support. See further ¶ [0119] & [0120]. See further Fig 9).

Regarding claim 5, Langen further teaches wherein the forming device further comprises a gripping assembly (#120) mounted on the support for retaining the unfolded blank during the folding process (See ¶ [0114]).

Regarding claim 6, Langen further teaches wherein the first mechanically operated arm and the second mechanically operated arm are each driven in an inward direction by motors or other force-producing devices mounted the second support (See Figs 3 & 5, #169 illustrating a rotational drive motor for driving the first arm. See further ¶ [0133] - [0135]. See Fig 9, #180 illustrating a pneumatic cylinder for driving the second arm. See further ¶ [0144] - [0145]).

Regarding claim 7, Langen further teaches using a thermoplastic material as the adhesive (Fig 1, #1005. See further ¶ [0106] & [0247]).

Regarding claim 8, Langen further teaches using a mechanical device to apply the adhesive to the tab (See Fig 3, #135. See further ¶ [0115] & [0157]).

Regarding claim 9, Langen further teaches wherein the unfolded blank is die-cut (See Fig 1 illustrating a flat die-cut blank).

Regarding claim 10, Langen teaches an automated system (Fig 3, #100) for forming pre-glued case blanks (Fig 2A, #1000(6)), comprising:
(a) positioning an unfolded die-cut blank (Fig 2A, #1000(1)) in a forming device (#100),
(i) wherein the unfolded blank (#1000(1)) includes 
a) a first panel (Fig 1, #D), wherein the first panel includes a middle portion (#D), a top flap (#N) hingeably connected to the middle portion and a bottom flap (#F) hingeably connected to the middle portion (See Fig 1 illustrating the top and bottom flaps are hingeably connected to the middle portion);
b) a second panel (Fig 1, #C), wherein the second panel includes a middle portion (#C), a top flap (#M) hingeably connected to the middle portion and a bottom flap (#G) hingeably connected to the middle portion (See Fig 1 illustrating the top and bottom flaps are hingeably connected to the middle portion);
c) a third panel (Fig 1, #B), wherein the third panel includes a middle portion (#B), a top flap (#L) hingeably connected to the middle portion and a bottom flap (#H) hingeably connected to the middle portion (See Fig 1 illustrating the top and bottom flaps are hingeably connected to the middle portion); and
d) a fourth panel (Fig 1, #A), wherein the fourth panel includes a middle portion (#A), a top flap (#K) hingeably connected to the middle portion, and a bottom flap (#J) hingeably connected to the middle portion (See Fig 1 illustrating the top and bottom flaps are hingeably connected to the middle portion); and
(ii) wherein the forming device includes a) a first mechanically operated arm (#166); and
b) a second mechanically operated arm (#120/#130/#183),
c) wherein the first arm contacts the first panel (See Fig 3 illustrating the first arm {#166} contacting the first panel {#D}), and wherein the second arm contacts the fourth panel (See Fig 5 illustrating the second arm {#130/#183} contacting the fourth panel {#A});
(b) applying adhesive to the blank (Fig 1, #1005. See further ¶ [0115] & [0157]); and
(c) actuating the forming device such that the first and second arms fold the first and fourth panels 180° inward toward one another (See Figs 7 & 11 illustrating that the first and fourth panels {#D/#A} are folded inwards), wherein the adhesive on the tab adheres the first and fourth panels to one another (See ¶ [0106]); and wherein the first and fourth panels lie flat against the second and third panels thereby forming a flat pre-glued knock-down case blank (See Fig 2A, #1000(6) illustrating a formed pre-glued knock-down case blank which is illustrating in an opened-rectangular tube shape. ¶ [0107] describes that the rectangular shaped tube {#1000(6)} may be folded into a fully-formed container illustrated in Fig 2A, #1000(10). However, taking the pre-glued knock-down case blank off the mandrel and stacking the blank results in a flat knocked-down case blank wherein the first and fourth panels lie flat against the second and third panels respectively).
However, Langen does not specifically teach that the fourth panel has a tab formed on the outer edge thereof, or applying a material that includes thermoplastic adhesive to the tab.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have modified Langen to have the tab (#E) attached to panel #A of Langen and to apply adhesive to the case blank tab as opposed to the fourth panel (as shown in Fig 1, #1005 of Langen), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Further, such a modification would not change the function or operation of the apparatus of Langen outside of what one of ordinary skill in the art would find routine, and would only require minimal modifications to the structure of the box blank.
Note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. See also, MPEP § 2144.04, which states: In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).
It is deemed that Langen teaches the above claim limitations with regards to forming a flat pre-glued knock-down case blank. However, Spatafora is provided below to teach how the blank as taught by Langen (Fig 2A, #1000(6)) may be folded and stacked.
	Spatafora teaches providing a stack of pre-glued knock-down case blanks (Fig 2, #3 illustrating a stack of flat rectangular blanks. See further ¶ [0017]) which are then erected into a formed case (see Figs 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Langen to incorporate the teachings of Spatafora to include forming the rectangular tube of Langen (Fig 2A, #1000(6)) into a flat configuration wherein the first and fourth panels lie flat against the second and third panels with the motivation of providing a method wherein the blank (Langen, Fig 2A, #1000(1)) can formed into a tubular shape and stacked for later processing, as taught by Spatafora (see abstract & ¶’s [0003]-[0004] & [0007] – [0008]). This provides the operator flexibility as to when the cases need to be erected, which may be at a different time or in a different location – as recognized by Spatafora in ¶ [0004].

Regarding claim 11, Langen further teaches using a blank (See Figs 1 & 2A illustrating a flat blank) wherein the first and third panels have the same width (See Fig 1 illustrating the first and third panels {#D/#B} have the same width) and wherein the second and fourth panels have the same width (See Fig 1 illustrating the second and fourth panels {#C/#A} have the same width) and wherein the width of the second and fourth panels is either greater than the width of the first and third panels, less than the width of the first and third panels, or the same as the width of the first and third panels (See Fig 1 illustrating the second and fourth panels have a width smaller than the width of the first and third panels).

Regarding claim 12, Langen further teaches a vacuum device or other type of device for transporting the unfolded blank to the forming device (See Fig 8, #112 {conveyor drive belts} and #165 {a back pressure device}. See further ¶ [0124]) and a mechanical device for applying the adhesive (See Fig 3, #135. See further ¶ [0115] & [0157]).

Regarding claim 13, Langen further teaches wherein the adhesive includes a thermoplastic material (Fig 1, #1005. See further ¶ [0106] & [0247]).

Regarding claim 14, Langen further teaches wherein the forming device is integrated into a case processing apparatus (See Fig 3).

Regarding claim 15, Langen further teaches wherein the forming device further includes a first support (Fig 3, #140), upon which a second support (#156) is mounted (See Fig 3 illustrating that the second support is mounted on the first support), wherein the first mechanically operated arm (#166) and a second mechanically operated arm (#120/#130/#183) are both rotatably mounted on the second support (See Fig 3 illustrating that the first mechanical arm is mounted on the second support. See ¶ [0135] describing that the art is rotatably mounted. See Fig 8 illustrating that the second arm is mounted on the second support. See further ¶ [0119] & [0120]. See further Fig 9), and wherein the first mechanically operated arm and the second mechanically operated arm are each driven in an inward direction by motors or other force-producing devices mounted the second support (See Figs 3 & 5, #169 illustrating a rotational drive motor for driving the first arm. See further ¶ [0133] - [0135]. See Fig 9, #180 illustrating a pneumatic cylinder for driving the second arm. See further ¶ [0144] - [0145]).

Regarding claim 16, Langen further teaches a gripping assembly (#120) mounted on the support of the forming device for retaining the flat blank during the folding process (See ¶ [0114]).

Regarding claim 17, Langen teaches an automated system (Fig 3, #100) for forming pre-glued case blanks (Fig 2A, #1000(6)), comprising:
(a) positioning an unfolded die-cut blank (Fig 2A, #1000(1)) in a forming device (#100) that has been integrated into a case processing apparatus (See Fig 3 illustrating the case blank positioned into the case processing apparatus {#100}),
(i) wherein the unfolded blank includes 
a) a first panel (Fig 1, #D), wherein the first panel includes a middle portion (#D), a top flap (#N) hingeably connected to the middle portion and a bottom flap (#F) hingeably connected to the middle portion (See Fig 1 illustrating the top and bottom flaps are hingeably connected to the middle portion);
b) a second panel (Fig 1, #C), wherein the second panel includes a middle portion (#C), a top flap (#M) hingeably connected to the middle portion and a bottom flap (#G) hingeably connected to the middle portion (See Fig 1 illustrating the top and bottom flaps are hingeably connected to the middle portion);
c) a third panel (Fig 1, #B), wherein the third panel includes a middle portion (#B), a top flap (#L) hingeably connected to the middle portion and a bottom flap (#H) hingeably connected to the middle portion (See Fig 1 illustrating the top and bottom flaps are hingeably connected to the middle portion); and
d) a fourth panel (Fig 1, #A), wherein the fourth panel includes a middle portion (#A), a top flap (#K) hingeably connected to the middle portion, and a bottom flap (#J) hingeably connected to the middle portion (See Fig 1 illustrating the top and bottom flaps are hingeably connected to the middle portion); and
(ii) wherein the forming device includes a) a first support (Fig 3, #140) upon which a second support (#156) is mounted (See Fig 3 illustrating that the second support is mounted on the first support);
b) a first mechanically operated arm (#166) rotatably mounted on the second support (See Fig 3 illustrating that the first mechanical arm is mounted on the second support. See ¶ [0135] describing that the art is rotatably mounted);
c) a second mechanically operated arm (#120/#130/#183) rotatably mounted on the second support (See Fig 8 illustrating that the second arm is mounted on the second support. See further ¶ [0119] & [0120]. See further Fig 9),
d) wherein the first mechanically operated arm and the second mechanically operated arm are each driven in an inward direction by motors or other force-producing devices mounted the second support (See Figs 3 & 5, #169 illustrating a rotational drive motor for driving the first arm. See further ¶ [0133] - [0135]. See Fig 9, #180 illustrating a pneumatic cylinder for driving the second arm. See further ¶ [0144] - [0145]); and
e) wherein the first arm contacts the first panel (See Fig 3 illustrating the first arm {#166} contacting the first panel {#D}), and wherein the second arm contacts the fourth panel (See Fig 5 illustrating the second arm {#130/#183} contacting the fourth panel {#A});
(b) applying a material that includes thermoplastic adhesive (Fig 1, #1005. See further ¶ [0115] & [0157]) to the blank (See Fig 1, #1005); and
(c) actuating the forming device such that the first and second arms fold the first and fourth panels 180° inward toward one another (See Figs 7 & 11 illustrating that the first and fourth panels {#D/#A} are folded inwards) and wherein the adhesive on the blank adheres the first and fourth panels to one another (See ¶ [0106]); and wherein the first and fourth panels lie flat against the second and third panels thereby forming a flat pre-glued knock-down case blank (See Fig 2A, #1000(6) illustrating a formed pre-glued knock-down case blank which is illustrating in an opened-rectangular tube shape. ¶ [0107] describes that the rectangular shaped tube {#1000(6)} may be folded into a fully-formed container illustrated in Fig 2A, #1000(10). However, taking the pre-glued knock-down case blank off the mandrel and stacking the blank results in a flat knocked-down case blank wherein the first and fourth panels lie flat against the second and third panels respectively).
However, Langen does not specifically teach that the fourth panel has a tab formed on the outer edge thereof, or applying a material that includes thermoplastic adhesive to the tab.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have modified Langen to have the tab (#E) attached to panel #A of Langen and to apply adhesive to the case blank tab as opposed to the fourth panel (as shown in Fig 1, #1005 of Langen), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Further, such a modification would not change the function or operation of the apparatus of Langen outside of what one of ordinary skill in the art would find routine, and would only require minimal modifications to the structure of the box blank.
Note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. See also, MPEP § 2144.04, which states: In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).
It is deemed that Langen teaches the above claim limitations with regards to forming a flat pre-glued knock-down case blank. However, Spatafora is provided below to teach how the blank as taught by Langen (Fig 2A, #1000(6)) may be folded and stacked.
	Spatafora teaches providing a stack of pre-glued knock-down case blanks (Fig 2, #3 illustrating a stack of flat rectangular blanks. See further ¶ [0017]) which are then erected into a formed case (see Figs 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Langen to incorporate the teachings of Spatafora to include forming the rectangular tube of Langen (Fig 2A, #1000(6)) into a flat configuration wherein the first and fourth panels lie flat against the second and third panels with the motivation of providing a method wherein the blank (Langen, Fig 2A, #1000(1)) can formed into a tubular shape and stacked for later processing, as taught by Spatafora (see abstract & ¶’s [0003]-[0004] & [0007] – [0008]). This provides the operator flexibility as to when the cases need to be erected, which may be at a different time or in a different location – as recognized by Spatafora in ¶ [0004].

Regarding claim 18, Langen further teaches using a blank (See Figs 1 & 2A illustrating a flat blank) wherein the first and third panels have the same width (See Fig 1 illustrating the first and third panels {#D/#B} have the same width) and wherein the second and fourth panels have the same width (See Fig 1 illustrating the second and fourth panels {#C/#A} have the same width) and wherein the width of the second and fourth panels is either greater than the width of the first and third panels, less than the width of the first and third panels, or the same as the width of the first and third panels (See Fig 1 illustrating the second and fourth panels have a width smaller than the width of the first and third panels).

Regarding claim 19, Langen further teaches a vacuum or other type of device for transporting the unfolded blank to the forming device (See Fig 8, #112 {conveyor drive belts} and #165 {a back pressure device}. See further ¶ [0124]) and a mechanical device for applying the adhesive (See Fig 3, #135. See further ¶ [0115] & [0157]).

Regarding claim 20, Langen further teaches a gripping assembly (#120) mounted on the support of the forming device for retaining the unfolded blank during the folding process (See ¶ [0114]).

Response to Applicant’s Arguments
Applicant’s arguments, see Pg. 8 of Arguments/Remarks, filed 08/01/2022, with respect to the rejection of claim 4 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 4 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 08/01/2022 with regards to the rejection of claims 1-20 have been fully considered but they are not persuasive. Specifically, it is argued on Pages 8-14 that Lagen does not teach the limitations of claims 1, 11, or 17 because Langen creates a “rectangular tube” as opposed to a “flat pre-glued knock-down case blank.” The Office respectfully disagrees. As described above, Fig 2A, #1000(6) of Langen illustrates a formed pre-glued knock-down case blank in the form of an opened rectangular tube shape. ¶ [0107] describes that the rectangular shaped tube {#1000(6)} may be folded into a fully-formed container illustrated in Fig 2A, #1000(10). One of ordinary skill in the art, taking the pre-glued knock-down case blank off the mandrel and stacking the blank results in a flat knocked-down case blank wherein the first and fourth panels lie flat against the second and third panels respectively. Spatafora was further provided to demonstrate how one of ordinary skill in the art would stack such pre-glued flat blanks. Therefore, it is deemed that Langen in view of Spatafora teach all of the limitations of amended claims 1, 11, and 17 as demonstrated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731